                                                                                     FILED
                                                                                  U.S. District Court
                                                                                  District of Kansas

                                                                                  JUN 2$ 2020
                        In the United States District Court                Cler~_e Court
                             for the District of Kansas                    By ,     Deputy Clede




United States of America,
                      Plaintiff,

V.                                                      Case No. 19-10109-0 1 JWB

Kristi S. Praseuth,
                            Defendan t .




           Petition to Enter Plea of Guilty and Order Entering Plea
            [Federal Rules of Criminal Procedure, Rule s 10 and 11)


       The defendant represe nts t o th e Court:

       (1)    My full t ru e n ame is: Krisit S. P raseuth. I am 24 years of age . I h ave a
high sch ool dipolma . I r equest that all proceedings against me be in my tru e n ame.

      (2)   I am r eprese nted by a lawyer , h er n ame is J ennifer Amyx, Assistant
Federal Public Defender for t h e District of Ka nsas.

       (3) I received a copy of the Indictment before being called upon t o plead. I
h ave read t h e Indictment and h ave discu sse d it wit h my lawyer. I fully understand
every ch arge m a de again st me.

        (4) I t old my lawyer all t he facts a nd circumst a nces k nown to me about t he
ch ar ges m a de against me in the Indictment. I believe th at my lawyer is fully
informed on all such m atter s.

        (5) I know that the Court must be satisfie d that th ere is a fa ctual basis for a
plea of "GUILTY" before my plea can be accepte d. I represent to the Court that I did
t he following acts in connection wit h t he ch arges m ade against me in Count 1 of th e
Indictment:
                                       COUNT 1

    ON OR ABOUT NOVEMBER 21, 2018, IN THE DISTRICT OF KANSAS, I
HEREIN, IN CONNECTION WITH THE PURCHASE OF FIREARMS, THAT IS :

      A A TAURUS, MODEL G2C, 9MM SEMI-AUTOMATIC PISTOL, SIN
         TLU78401
      B. A TAURUS, MODEL PTl 11, 9 MM SEMI-AUTOMATIC PISTOL, S/N
         TKX52011; AND
      C. A TAURUS, MODEL 605, .357 CALIBER REVOLVER, S/N LW99636.

FROM A LOAN AT LAST, 3375 E. 47TH STREET SOUTH, WICHITA, KANSAS, A
LICENSED DEALER OF FIREARMS, KNOWINGLY MADE A FALSE AND
FICTITIOUS STATEMENT TO A LOAN AT LAST, WHICH STATEMENT WAS
INTENDED AND LIKELY TO DECEIVE THAT BUSINESS AS TO A FACT
MATERIAL TO THE LAWFULNESS OF THE SALE OF THE FIREARMS TO ME,
IN THAT I DID EXECUTE A DEPARTMENT OF JUSTICE, BUREAU OF
ALCOHOL, TOBACCO, FIREARMS AND EXPLOSIVES FORM 44 73, FIREARMS
TRANSACTION RECORD , TO THE EFFECT THAT I WAS THE ACTUAL BUYER
OF THE FIREARMS INDICATED ON THE FORM 4473, WHEN IN FACT I KNEW
I WAS NOT THE ACTUAL BUYER OF THE FIREARMS, IN VIOLATION OF TITLE
18, UNITED STATES CODE, § 922(a)(6).

        (6) My lawyer has counseled and advised me on the nature of each charge, on
all lesser included charges, and on all possible defenses that I might have in this case.

       (7) I know that I have the right to plead "NOT GUILTY" to a ny offense
ch arge d against me. If I plead "NOT GUILTY" I know the Constitution guarantees
me (a) the right to a speedy and public trial by a jury; (b) at that trial, and at all
stages of the proceedings, the right to the assistance of a lawyer; (c) the right to see
and hear all witnesses called to testify against me, and t he right to cross-examine
those witnesses; (d) the right to use the power and process of the Court to compel the
production of any evidence, including the attendance of any witnesses in my favor;
and (e) the right not to be compelled to incriminate myself by taking the witness
stand; and ifl do not take the witness stand, no inference of guilt may be drawn from
such decision.

       (8) I know that ifl plead "GUILTY," I am thereby waiving my right to a trial,
and that there will be no further trial of any kind, either before a Court or jury; and
further, I realize the Court may impose the same punishment as if I h ad pleaded
"NOT GUILTY," stood trial, and been convicte d by a jury.



                                           2
       (9) I know that if I plead "GUILTY," t h e Court will ask me questions about
the offense(s) to which I have pleaded, and since I will be answering these questions
under oath, on the record, and in the presence of my lawyer, that my answers may
later be u sed against me in a prosecution for perjury or false statement.

       (10) My lawyer informed me that the plea of "GUILTY" could subject me to a
mandatory minimum sentence of not less than Q years (if applicable) and to a
maximum punishment which, as provided by law, is 10 years be followed by a term
of supervised release of at least Q years on (Title 21 Drug Offense) and not to exceed
~ears (greater of 18 U.S.C. § 3583(b) or Title 21 Drug Offense), a fine of not more
than $250,000.00 (which may accrue interest if not paid at time of sentencing), and
restitution in the amount of $3, 129.52 for the offense(s) charged in Count 1 of the
Indictment. I have also been informed that should the Court find me in violation of
the supervised release term, the term could be revoke d and an additional term of
imprisonment not to exceed _g years may be imposed. I have also been informed that
the Court may order me to make restitution in compliance with 18 U.S.C. § 3663 and
§ 3664 or as a condition of supervision, if su ch is ordered under 18 U.S.C. § 3563, in
addition to any other penalty provided by law. I further understand that if I am
pleading "GUILTY" to an offense which is subject to the Sentencing Reform Act, I
cannot be released on parole and, if imprisonment is ordered in my case, the sentence
imposed by the Court will be the sentence I serve less any good time credit if I earn
it.

       (11) I know that in addition to any other penalty imposed, including any fine
or restitution order, the Court is required to impose a special monetary assessment
in the amount of $100.00 for each count in which the offense occurred after April 24,
1996. (Not less than $100.00 for a felony, $50 .00 for a misdemeanor; if the defendant
is other than an individual the assessment is not less than $400.00 for a fe lony and
$100.00 for a misdemeanor). I UNDERSTAND THIS SPECIAL ASSESSMENT
MUST BE PAID AT THE TIME OF THE SENTENCING HEARING UNLESS THE
COURT DIRECTS OTHERWISE.

       (12) I understand that if my case involves drug trafficking or drug possession,
the Court may deny or suspend my eligibility to receive federal benefits pursuant to
21 U.S.C . § 862, except for those specifically exempted. I understand that if this is
my second or sub sequent conviction for possession of a controlled substance, the
Court may order me to complete drug treatment or community service as specified in
the sentence as a condition for reinstatement of benefits.

       (13) I know that the Court may also order, in addition to the penalty imposed,
that I give reasonable notice and explanation of the conviction, in such form as the
Court may approve, to the victims of the offense.


                                          3
      (14) I have been advised and understand that if I am not a U.S. citizen, a
conviction of a criminal offense may result in deportation from the United States,
exclusion from admission to the United States, and/or denial of naturalization.

       (15) If I am on probation or parole in this or any other Court, I know that by
pleading guilty here, my probation or parole may be revoked and I may be required
to serve time in that case, which will be consecutive, that is, in addition to any
sentence imposed upon me in this case.

       (16) I declare that no officer or agent of any branch of government (federal,
state, or local) has promised, suggested, or predicted that I will receive a lighter
sentence, or probation, or any other form of leniency if I plead "GUILTY," except as
follows:

      My attorney did discuss how the Sentencing Guidelines may apply in
      my case.

       If anyone else, including my attorney, made such a promise, suggestion, or
prediction, except as noted in the previous sentence, I know that he had no authority
to do so.

       I know that the sentence I will receive is solely a matter within the control of
the Judge. I do understand that there is no limitation on the information the Judge
can consider at the time of sentencing concerning my background, character, and
conduct, provided the information is reliable, 18 U.S.C. § 3661. I do understand that
if I am subject to sentencing under the Sentencing Reform Act and the Sentencing
Guidelines issued by the United States Sentencing Commission, a sentencing
guideline range is established. The Judge will consider a sentence from within the
guideline range a nd, if my case presents features which persuade the Judge to vary
from the guideline the Judge could impose a sentence either above or below the
recommended guideline range. In determining the guideline range , any variance,
and the sentence to impose, the Court may take into account all relevant criminal
conduct, which may include counts to which I have not pled guilty or been convicted
and take into account background characteristics, unless otherwise prohibited by law.
I further understand that my background characteristics including, but not limited
to, the recency and frequency of my prior criminal record, whether or not a
substantial portion of my income resulted from criminal conduct, my role in the
offense, victim-related circumstances, and my acceptance of the responsibility for the
offense, may have a specific effect on the sentence.

      I hope to receive leniency, but I am prepared to accept any punishment
permitted by law which the Court sees fit to impose. However, I respectfully request


                                          4
the Court to consider, in mitigation of punishment, t h at I have voluntarily entered a
plea of guilty.

        (17) I under stand that a U.S. P robation Officer will be assigned to conduct a
t horou gh presentence investigation to develop all relevant facts concerning my case
unless the Court finds that there is in the record sufficient information to en able the
meaningful exercise of sentencing authority pursuant to 18 U.S.C. § 3553. The report
of the presenten ce investigation sh all contain the factors set forth in Rule 32. These
include the classification of the offense and of t h e defendant under t h e categories
establish ed by t he Sentencing Commission, t h e kinds of sentence available to the
Court, and the sentencing range the officer believes applicable. The report shall
include the history and characteristics of the defendant and such other information
required by the Court recognizing the factors set forth in paragraph (16) above.

      (18) My plea of guilty is the result of my plea agreement entered into between
the Government attorney, my attorney, and me.

       Since my plea of guilty is the result of a plea agreement, I hereby state t h at
the terms of said agreement are as follows:

      See attached Plea Agreem ent.

          I fully understand that t he Court is not bound by t he terms of the plea
agreement, and may accept or reject said agreement. If the Court rejects the
agreement, I also understand the Court will not give me the opportunity to withdraw
my plea of guilty, unless the plea agreement, sign ed by all parties, is executed in
accorda nce with Federal Rules of Criminal P rocedure, Rule ll (c)(l)(A) or Rule
1 l (c)( l)(C).

       (19) I believe that my lawyer h as done all t h at anyone could do to counsel and
assist me, AND I AM SATISFIED WITH THE ADVICE AND HELP SHE HAS
GIVEN ME.

      (20) I know that the Court will not permit anyone to plead "GUILTY" who
maintains h e/sh e is innocent and, wit h that in mind, and becau se I am "GUILTY"
and do not believe I am innocent, I wish to plead "GUILTY" and respectfully request
the Court to accept my plea of "GUILTY" and to have the Clerk enter my plea of
"GUILTY" as follows.

      Guilty to Count 1 of the Indictment.




                                           5
       (21) My mind is clear, I am not under t h e influence of alcohol. I currently am
not under a doctor's care. The only drugs, medicines or pills that I took within the
past seven (7) days are:

       None.

       (22) I have never been confined in an institution for the treatment of mental
illness. I h ave never been adjudicated mentally incompetent. No psychiatrist ,
physician, or psychologist has ever found me to be mentally ill. I know of no reason
why my mental competen ce at the time of the commission of the alleged offense(s), or
at the present time, should be questioned. (If there are any exceptions to the above
st atement, explain below.) .

       None.

        (23) I offer my plea of "GUILTY" fr eely and voluntarily, and further state that
my plea of guilty is not the result of any force or threats against m e, or of any promises
made to me other than those noted in this petition. I further offer my plea of
"GUILTY" with full understanding of all the matters set forth in the Indictment and
in this petition, and in the certificate of my attorney which is attached to this petition.

      (24) I waive the reading of the Indictment in open court, and I request the
Court to enter my plea of "GUILTY" as set forth in paragraph (20) of this petition.

      (25) I swear that I have read, understood, and discu sse d with my attorney,
each and every part of t his P etition to Plead Guilty, and that the answer s which
appear in every part of this petition are true and correct.

    Signed and Sworn to by me in open court, in the presence of my attorney, this
hdayof      June              2020.,

                                  KRISTI S. PRASEUTH
                                  Defendant


      Subscribed and Sworn to before me this ~ ay of             5u.,Q.../ , 2020.

                                  (Deputy Clerk)

                                            6
                           CERTIFICATE.OF COUNSEL

      The undersigned, as lawyer and counselor for the defendant, Kristi S.
Praseuth , hereby certifies:

       (1) I have read and fully explained to the defendant the allegations contained
in the Indictment in this case.

      (2) To the best of my knowledge and belief, the statements, representations
and declarations made by the defendant in the foregoing petition are in,all respects
accurate and true.

      (3)   I explained the maximum penalty for each count to the defendant.

       (4) The plea of "GUILTY" offered by the defendant in paragraph (20) accords
with my understanding of the facts sh e related to me and is consistent with my advice
to the defendant.

      (5) In my opinion, the defendant's waiver of reading of the Indictment in open
court as provided by Rule 10 is voluntarily a nd understandingly made, and I
recommend to the Court that the waiver be accepted.

       (6) In my opinion, the plea of "GUILTY" offered by the defendant in
paragraph (20) of the petition is voluntarily and understandingly made. I recommend
that the Court accept the plea of "GUILTY."

      (7) I have made no predictions or promises to t h e defendant concerning any
sentence t he Court may award, except as noted in t h e space below:

       I h ave discu ssed with my client how the Sentencing Guidelines may apply in
his case.

         (8) I further represent to the Court that t h e defendant's plea of "GUILTY" is
t h e result of a plea agreement. The terms of the agreement are set out in paragraph
(18) of the petition, a nd I have informed the defenda nt that the Court is not bound by
the terms of the agreement and that if the Court rejects the agreement, the Court
will not give h er the opportunity to withdraw h er plea of "GUILTY," unless the plea
agreement, signed by all parties, is executed in accordance with Federal Rules of
Criminal Procedure, Rule 1 l(c)(l)(A) or Rule 1 l(c)( l)(C).




                                           7
       Sign ed by m e in open court in the presen ce of the defenda nt above named and
after full discu ssion of the contents of this certificate with the defenda nt, this ~~ day
of ~- r-:<               , 2020.




                                                            , up . Ct. No. 24260
                                           ttorney for Defenda nt




                                            8
                                                 ORDER

       I find that the defendant is fully competent and capable of entering a plea of guilty; that

the defendant understands the charge(s); that the defendant's plea of guilty is being made freely,

voluntarily, and because he/she is guilty as charged; that the defendant's guilty plea is not the

result of ignorance, fear, inadvertence or coercion, and that it is made with full understanding of

the consequences; that the defendant's guilty plea is not the result of any promises (except those

specifically set forth in the plea agreement); and that there exists a factual basis for the plea as

relates to each essential element of the offense(s). Therefore, I accept the defendant's guilty

plea. I will defer my decision on whether to accept the plea agreement until after I have

reviewed the presentence report. If I sentence the defendant, the parties may assume that I have

accepted the plea agreement. A presentence investigation is ordered to be made.

       Done in open court this 2.)..,...day of    vvr<..-,   2020.
